DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Information Disclosure Statement
Applicant filed an IDS on 10/11/2022 by submitting a Japanese document (JP-20160044066-A) without a concise explanation of the relevance in English. The submission does not meet 37 CFR 1.98(a)(3), which requires a concise explanation of the relevance of each patent listed that is not in the English language. The examiner generated a machine translated version in English and attached the machine translated document of JP-2016004066.
	
Response to Amendments and Arguments
Regarding a rejection under 35 U.S.C. §102(a)(1), applicant amended independent claims 1, 23 and 24 by adding new limitations. Applicant argued (Remarks, page 10):
	
    PNG
    media_image1.png
    660
    1171
    media_image1.png
    Greyscale

 
	In response, the examiner points out that Baughman (US PG pub. 2017/0301037) discloses tracking meeting participants interactions ([0021-0022]) based on eye gaze directions (Fig. 5, line 3 and line 4, X gazes at Y) as well as who is talking to whom (Fig. 5, line 7, X speaks to Y). Baughman further discloses determining a “turn-talking” ([0014], [0087]), which means one person speaks after another person. Therefore, Baughman discloses the argued two factors: 

	(1) a statement of the second person was made after the first person made a statement (a turn talking between meeting participants, X speaks to Y), and (2) a direction in which the second person was looking at a time of the statement by the second person was towards the first person (X gazes at Y). 

	As admitted by the applicant that Baughman discloses a connection (i.e., interactions) between two people during a meeting. Applicant stated that “a connection” is broader than the claimed “conversation”. The examiner notes a connection between a pair of people is based on who is talking to whom (See Fig. 5, X gazes at Y and X speaks to Y). Therefore, the detected connection between a pair of people also determines a state of conversation between two people. Therefore, Baughman meets the broadly recited limitations in independent claims. 
 
	After performing a further search, the examiner discovered many references related to determining a conversation between users. For example, Rosenfeld et al. (US PG Pub. 2010/0315482) discloses determining a conversation based on eye gaze directions and one person is react to what the another’s saying (Rosenfeld, Abstract, [0048-0049], Bob and Carly are talking to each other, Bob and Carly are looking at each other, see illustration in Fig. 9, talking are shown in hollow arrows and gazing directions are shown in filled arrows). To further EXPLICITLY show the features of detecting a conversation between two users based on their talking and their eye gaze directions, the examiner combines Baughman with the newly discovered Rosenfeld to reject the amended claims under 35 U.S.C. 103. 

	Applicant further argued that the rejection to dependent claims are moot because of dependency to an independent claim (Remarks, page 10). The argument is moot because the argument does not apply to the combined references. 

	Claim Rejections - 35 USC § 103
Claims 1-4, 7, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (US PG Pub. 2017/0301037, hereinafter referred to as Baughman) in view of Rosenfeld et al. (US PG Pub. 2010/0315482, hereinafter referred to as Rosenfeld).

Regarding claims 1, 23 and 24, Baughman discloses an information processing system, a method, and a computer readable medium (Fig. 2 and Fig. 4, Abstract, [0003], [0014], [0022], a computer implemented system / method to monitor interactions between meeting participants and determine who is talking to whom), comprising:

detecting, from a voice signal, statements of a plurality of people ([0003], tracking who is speaking, [0022], tracking conversation through speech recognition technique; also see [0024-0026], [1002-0112], person A has a conversation with person B);
detecting, from an image signal, states of the plurality of people, wherein the image processing circuitry is further configured to detect a direction in which at least one of the plurality of people is looking as at least one of the states of the plurality of people ([0023], using cameras, [0103], [0130], determining person A’s face is toward to person B; Fig. 5, line 3, “Face orientation (X moves to face Y)”);
processing circuitry configured to determine a conversational state by determining that there is a conversation between a first person and a second person, based on (1) a statement of the second person was made after the first person made a statement, and (2) a direction in which the second person was looking at a time of the statement by the second person was towards the first person  (Fig. 5, [0032], [0070], [0078], [0082], determining one person interacts with another person based on (1) two persons X and Y are talking to each other, (2) person X is facing toward to person Y based on images from a camera; [0014], a turn-talking, [0087] people take turns to talk to each other; Examiner notes, “turn-talking” means one person talks after another, which is claimed “(1) a statement of the second person was made after the first person made a statement”; Fig. 5, lines 4 shows X gazes at Y and line 7 X speaks to Y meets the claimed “(2) a direction in which the second person was looking at a time of the statement by the second person was towards the first person ). 

Baughman discloses determining meeting participants connection / interaction between a pair of participants. Baughman discloses interaction including turn-talking such as X speaks to Y (Fig. 5). Baughman implicitly discloses determine “a conversation state”. 

To further explicitly shows the claimed features, the examiner cites Rosenfeld which explicitly discloses determine a conversation between two users based on eye gaze directions and react to a talking (Fig. 1, Fig. 9, [0047-0049], identifying conversions and members of conversations, the conversation group is made up of a subset of total participants; Carly and Bob are talking to each other as shown as hollow arrows #118 in Fig. 9; Carly is looking at Bob and Bob is looking at Carly as shown by filled arrows #906 in Fig. 9).

Both Baughman and Rosenfeld are dealing with detecting conversations / connections between -participants in a conference, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Baughman’s teaching with Rosenfeld’s teaching to obtain more details about determining a conversation state between participants. One having ordinary skill in the art would have been motivated to make such a modification to enhance audio during the meeting (Rosenfeld, [0023], [0043]).
 
Regarding claim 2, Baughman in view of Rosenfeld further discloses the conversational state determined by the processing circuitry includes a conversational relationship between the first person and the second person (Baughman, Fig. 5, person X is interacting with person Y based one they have conversation and they face to each other; [0068], [0082], [0084], Brian and Thomas form a pair because Brian is talking to Thomas)

Regarding claim 3, Baughman in view of Rosenfeld further discloses the conversational state determined by the processing circuitry includes at least one of content of statements of participants of the conversation, a number of times of the statements, or a duration of the statements (Baughman, [0078], person X is talking to person Y for a period of time; Note, reference only need to teach ONE alternative recited using “at least one of”).

Regarding claim 4, Baughman in view of Rosenfeld further discloses the conversational state determined by the processing circuitry includes establishment of the conversation between the first person and the second person ([0029], [0031], identifying meeting participants. Each meeting participant introduces himself / herself. e.g., “I am John Smith”, “I am Jane Doe”).

Regarding claim 7, Baughman in view of Rosenfeld further discloses the image processing circuitry is  further configured to detect the direction in which second person is looking, from an orientation of a face or a direction of a line of sight of the second person (Baughman, [0022], her gaze is fixed on one or more other people; [0032-0034]; [0068], Brian has eye gazes to Thomas; [0130], facial orientation; Fig. 5, face orientation, Person X face to person Y). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Rosenfeld, and further in view of Lee et al. (US PG Pub. 2002/0184017).

Regarding claim 9, Baughman in view of Rosenfeld discloses measuring speech volume to determine if a person is talking (Baughman, [0014]) and increase gain of audio (Rosenfeld, [0024], [0050]), Baughman in view of Rosenfeld does not explicitly disclose “determines that a statement is made, in a case where a state with a measured sound volume equal to or higher than a threshold value continues for a certain period of time or longer”.

Lee discloses determining starting / ending point of a speech segments by comparing sound energy (i.e., volume) to a threshold (Lee, Fig. 4, [0049-0055]). Lee further discloses determining a certain period of time (Lee, [0043-0046], frame counter TL and TU). 
Baughman, Rosenfeld and Lee are dealing with speech processing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Baughman’s teaching with Lee’s teaching determining a speech starting / ending points based on energy measurement and duration. One having ordinary skill in the art would have been motivated to make such a modification to determine endpoint of speech more accurately (Lee, [0011]).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Rosenfeld and further in view of Icho et al. (US PG Pub. 2010/0134626, applicant submitted IDS).

Regarding claim 11, Baughman in view of Rosenfeld discloses monitoring interactions between meeting participants based on speech and facial directions (Baughman, Fig. 5, [0003], [0014]).  Rosenfeld further discloses features defined by claim 11, which are related to displaying an illustration diagram (claimed “a planar map image”) to show interaction between two users (Rosenfeld, Fig. 9, Carly and Bob are talking to each other and are connected using arrows showing conversations (hollow arrows) and gaze directions (filled arrows)). 

To further shows the claimed features, the examiner cites Icho which discloses analyzing conversation activities between users and displaying a map showing relationship between users (Icho, Fig. 5, [0024], [0133-0134], also see Fig. 16 shows conversation lines, also in Fig. 31). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Baughman’s teaching with Icho’s teaching to illustrate conversation relationship between users using a map. One having ordinary skill in the art would have been motivated to make such a modification to that it is easier to visually relationship between user interactions (Icho, [0007]).  

Regarding claims 12-15, the limitations in these claims are related to adjusting positions of user nodes. Icho further discloses arranging two user nodes to be closer when they have interactions such as meeting (Icho, [0191]). Icho further discloses arranging user nodes to be a center when this user has the highest attention (Icho, [0292], Fig. 31). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Baughman’s teaching with Icho’s teaching to illustrate conversation relationship between users by arranging user nodes based on interactions between users. One having ordinary skill in the art would have been motivated to make such a modification to that it is easier to visually relationship between user interactions (Icho, [0007]).  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Rosenfeld and Icho and further in view of Aiba (US PG Pub. 2017/0041556, hereinafter referred to as Aiba).

Regarding claim 16, Rosenfeld discloses enlarge or highlight a person’s image if audiences are interested in this person’s talking (Rosenfeld, [0043], Fig. 7, #703-3). Baughman in view Rosenfeld and Icho does not disclose but Aiba discloses the participant display has a size according to a number of statements of a corresponding participant (Aiba, Fig. 1B, #20, Fig. 9, [0028], [0034], enlarged pictures based on user’s talking periods). 

Regarding claims 17-19, these claims recite limitations to annotating the disclosed map by appending a number of statements, a number of conversation or changing thickness of lines according to a number of conversations. Icho illustrates different graphic representation examples based on attention levels of users (Icho, Fig. 3, Fig. 7, Fig. 11-17, [0191], greater number of interactions, using shorter distance between users; using different lines [0013-0014], [0188], [0334]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Baughman in view of Icho’s teaching with Aiba to annotate map illustration by appending a number of statement / conversation or changing thickness of line based on a number of conversation. One having ordinary skill in the art would have been motivated to make such a modification to easily visualize relationship between users (Icho, [0007]). 

Regarding claim 20, Baughman in view of Rosenfeld and Icho and Aiba further disclose a display unit that displays the planar map image generated by the image generation unit (Aiba, Fig. 1B, Icho, Fig. 34).

 Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Rosenfeld and Icho and further in view of Carpenter et al. (US PG Pub. 2015/0189233, referred to as Carpenter).

Regarding claims 21-22, Baughman in view of Rosenfeld and Icho discloses remote computer system (Baughman, [01147]). Baughman in view of Rosenfeld and Icho does not explicitly disclose features defined by claims 21-22. 

Carpenter discloses a remote video system that has a server and client devices (Carpenter, Fig. 1, [0017]). Carpenter further discloses a server detecting meeting participants and displaying the people images on client devices (Carpenter, Fig. 2 and Fig. 3, [0040-0049]). 

 It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Baughman in view of Rosenfeld and Icho’s teaching with Carpenter’s teaching to hold the participants images on a server and transmitted these images to each client to inform meeting participants who these people are. One having ordinary skill in the art would have been motivated to make such a modification so that the meeting participants are informed regarding who the other participants are. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIALONG HE whose telephone number is (571)270-5359.  The examiner can normally be reached on Monday-Thursday, 7:00AM-4:30PM, ALT. Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659